Citation Nr: 1145552	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an epiglottic abscess.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for degenerative disc disease of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1963 to September 1963, and served on active duty from October 1963 to January 1968 and from January 1969 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for the claimed disabilities.

Preliminarily, the Board notes that there may be an issue as to whether the Veteran's claim for degenerative disc disease was in fact previously adjudicated.  The Veteran filed a claim for service connection for low back strain which was denied in an April 1994 rating decision.  This denial was affirmed in an April 1998 Board decision.  Review of these decisions reflects that the evidence indicated the Veteran experienced acute back sprains in 1985 and 1993, but did not have a chronic condition as a result.  The Board's 1998 decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court recently held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court determined that a previous decision of the RO had explicitly considered whether the appellant had any diagnosed psychiatric condition that could be related to service.  The Court found that "any" psychiatric condition included a psychological nervous condition.  Therefore, appellant's submission of further evidence relating to a nervous condition did not introduce a new claim based on a distinctly diagnosed condition from the claim for a stress disorder previously denied by the RO.  See id.

Here, the Veteran was previously denied service connection for low back strain.  The Veteran's current claim is for degenerative disc disease, and he did not specify whether this condition affected the lumbar spine, cervical spine, or the entire spine.  The Board finds that under cases cited above, the denial of low back strain in the 1994 rating decision and 1998 Board decision was a separate claim, and those decisions did not discuss degenerative disc disease.  The previous claim relied on a diagnosis distinct from that which is currently on appeal, and therefore new and material evidence is not required.

The Board notes that in March 2008, the Veteran submitted a request to "reopen his tinnitus claim" with an attached medical statement.  This matter is not before the Board at this time, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect a current diagnosis of diabetes mellitus.

2.  The Veteran's epiglottic abscess is not etiologically related to service.

3.  The Veteran's GERD and hiatal hernia are not etiologically related to service.

4.  The Veteran's diverticulitis is not etiologically related to service.

5.  The competent medical evidence does not reflect a current diagnosis of degenerative disc disease of the spine.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  An epiglottic abscess was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  GERD and a hiatal hernia were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Diverticulitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Degenerative disc disease of the spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file.  The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims for service connection.  However, the Board finds that the evidence, which does not reflect competent evidence of current disabilities or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of current symptoms, or a relationship between a claimed disability and service, for each of the Veteran's claimed conditions.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  In this case, the Veteran's records reflect service in Vietnam.  Therefore, he is presumed to have been exposed to herbicides.

Regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R.  3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

Unfortunately, the Veteran's records do not reflect a competent medical diagnosis of diabetes mellitus.  Service treatment records are negative for any complaints, treatment, or diagnosis of diabetes mellitus.  The Veteran's post-service records also do not contain a diagnosis of diabetes mellitus.  Notably, VA treatment records dated May 2006 and May 2007 reflect diagnoses of impaired fasting glucose and metabolic syndrome.  The Veteran was advised to maintain weight control through diet and exercise.  However, diabetes mellitus was not demonstrated.

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for diabetes mellitus is not warranted.

2.  Epiglottic Abscess

Service treatment records are negative for any complaints, treatment, or diagnosis of an epiglottic abscess during service.  The Veteran underwent numerous examinations during service between August 1963 and April 1993.  No relevant abnormalities were noted.

VA treatment records show the Veteran was diagnosed with an epiglottic abscess in May 2003.  He underwent a laryngoscopy to aspirate the abscess.  A CT scan in June 2003 showed marked improvement in the condition.  He continued to have inflammatory tissue in the right peritonstillar region causing mass effect, but there was no discretely identifiable abscess.

Based on this evidence, the Board finds that service connection for an epiglottic abscess is not warranted.  Although the Veteran is diagnosed with the condition and residuals thereof, there is no competent evidence linking that condition to service.  As discussed above, an epiglottic abscess was not noted in service, and indeed was not diagnosed until May 2003, almost 10 years after service.

To the extent that the Veteran has asserted that his epiglottic abscess is attributable to service, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that his epiglottic abscess was incurred in or is the result of service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of an epiglottic abscess in service, was not shown to have such a condition during any examination in service, and in fact was not shown to have been diagnosed with the condition until several years after service, weighs heavily against any claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

3.  GERD and Hiatal Hernia

Service treatment records are negative for any complaints, treatment, or diagnosis of GERD or a hiatal hernia during service.  The Veteran underwent numerous examinations during service between August 1963 and April 1993.  No relevant abnormalities were noted.

VA treatment records show the Veteran was diagnosed with GERD and a hiatal hernia in October 2004.  These findings were confirmed by a barium swallow test in November 2004.

Based on this evidence, the Board finds that service connection for GERD and a hiatal hernia are not warranted.  Although the Veteran is diagnosed with these conditions, there is no competent evidence linking them to service.  As discussed above, neither GERD nor a hiatal hernia were noted in service, and were not diagnosed until 2004, over 10 years after service.  Again, to the extent that he has attributed these disorders to service, the Veteran has not demonstrated the necessary expertise to competently discuss etiology.  See Espiritu, supra.  The evidence is also against any finding of continuity of symptomatology, as the post-service treatment records do not reflect any associated complaints or symptoms for many years after the Veteran's discharge from service.

4.  Diverticulitis

Service treatment records are negative for any complaints, treatment, or diagnosis of diverticulitis during service.  The Veteran underwent numerous examinations during service between August 1963 and April 1993.  No relevant abnormalities were noted.

VA treatment records show the Veteran was diagnosed with diverticulosis in October 2004.

Based on this evidence, the Board finds that service connection for diverticulitis is not warranted.  Although the Veteran is diagnosed with the condition, there is no competent evidence linking diverticulitis to service.  As discussed above, the disorder was not documented in service, and indeed was not diagnosed until 2004, over 10 years after service.  To the extent that he has attributed these conditions to service, the Veteran has not demonstrated the necessary expertise to competently discuss etiology.  See Espiritu, supra.  The evidence is also against any finding of continuity of symptomatology, as the post-service treatment records do not reflect any associated complaints or symptoms for many years after the Veteran's discharge from service.

5.  Degenerative Disc Disease

Unfortunately, the Veteran's post-service treatment records do not reflect a diagnosis of degenerative disc disease or any other back disability.  Notably, the Veteran underwent a general VA examination in July 1996.  He did not complain of back-related symptoms at the time, and no back disability was diagnosed.  Additional treatment records generated since that time also contain no reference to either a back condition or symptoms of a back condition.  Therefore, service connection for degenerative disc disease is not warranted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for an epiglottic abscess is denied.

Service connection for GERD and a hiatal hernia is denied.

Service connection for diverticulitis is denied.

Service connection for degenerative disc disease of the spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


